DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
Information Disclosure Statement
3.	The information disclosure statement submitted on March 2, 2020 has been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 10, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication # 2018/0019904 A1) in view of Li et al. (U.S. Patent Application Publication # 2019/0098617 A1).
Regarding claim 1, Lee et al. teach a method for sidelink data transmission, wherein a terminal device has been configured to receive a first sidelink transmission channel (read as F1 frequency (e.g.: PDSCH)) on a target transmission resource and transmit a second sidelink transmission channel (read as F2 frequency (e.g.: PDSCH)) on the target transmission resource (read as “the user device may be required to perform a D2D operation at the F2 frequency while having a specific cell serving as a serving cell (or PCELL) at F1 frequency.”(Paragraph [0217]) For example, “the user device adjusts the frequency synchronization according to the serving cell (PCELL) at the F1 frequency, adjusts the time synchronization according to the NON-SERVING CELL at the F2 frequency, and then performs the D2D operation.”(Paragraph [0220])), the method comprising:
based on the determination receiving, by the terminal device (Fig.15 @ 1100), the first sidelink transmission channel on the target transmission resource (read as D2D operation (e.g.: D2D reception) (Paragraph(s) [0200] and [0219])), or 
transmitting, by the terminal device (Fig.15 @ 1100), the second sidelink transmission channel on the target transmission resource (read as D2D operation (e.g.: D2D transmission) (Paragraph(s) [0200] and [0219])); 
Although, Lee et al. teach a terminal device (Fig.15 @ 1100) it fails to explicitly teach determining whether to receive the first sidelink transmission channel on the 
Li et al. teach a method for determining whether to receive the first sidelink transmission channel (read as PSSCH1) on the target transmission resource or transmit the second sidelink transmission channel (read as PSSCH2) on the target transmission resource according to a parameter (read as a first SCI) of to-be-received data on the first sidelink transmission channel and the parameter (read as a second SCI) of to-be-transmitted data on the second sidelink transmission channel.(read as “determines whether physical sidelink shared channels (Physical Sidelink Shared Channel, PSSCH) are in the same TTI …”(Paragraph [0091]) For example, “The terminal 1 can intercept the SCI01 and the SCI02, determine whether the PSSCH1 and the PSSCH2 are in the same TTI according to the resource location indication of the SCI01 and the resource location indication of the SCI02.” (Fig.2 @ 201, Fig.4 @ 402; Paragraph [0134]) Further, “When both the PSSCH1 and the PSSCH2 are in the sixth TTI, then it is determined that a channel collision occurs between the terminal 2 and the terminal 3, and none of the two terminals can send the service data correctly.”(Fig.2 @ 201, Fig.4 @ 402; Paragraph [0134]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for comparing SCI 
Regarding claim 10, Lee et al. teach a terminal device (Fig.15 @ 1100), comprising: 
a processor (Fig.15 @ 1110), 
a memory (Fig.15 @ 1120) and 
a transceiver (Fig.15 @ 1130), 
wherein the memory (Fig.15 @ 1120) is configured to store a computer program (read as software (Paragraph [0235])), and the program, when executed by the processor (Fig.15 @ 1110) causes the terminal device (Fig.11 @ 1100) to:
when the terminal device (Fig.15 @ 1100) has been configured to receive a first sidelink transmission channel (read as F1 frequency (e.g.: PDSCH)) on a target transmission resource and transmit a second sidelink transmission channel (read as F2 frequency (e.g.: PDSCH)) on the target transmission resource (read as “the user device may be required to perform a D2D operation at the F2 frequency while having a specific cell serving as a serving cell (or PCELL) at F1 frequency.”(Paragraph [0217]) For example, “the user device adjusts the frequency synchronization according to the serving cell (PCELL) at the F1 frequency, adjusts the time ”(Paragraph [0220])), 
based on the determination receive the first sidelink transmission channel on the target transmission resource (read as D2D operation (e.g.: D2D reception) (Paragraph(s) [0200] and [0219])), or 
transmit the second sidelink transmission channel on the target transmission resource (read as D2D operation (e.g.: D2D transmission) (Paragraph(s) [0200] and [0219])).
However, Lee et al. fail to explicitly teach determine whether to receive the first sidelink transmission Application No. 17,314,931channel on the target transmission resource or transmit the second sidelink transmission channel on the target transmission resource according to a parameter of to-be-received data on the first sidelink transmission channel and the parameter of to-be-transmitted data on the second sidelink transmission channel.
Li et al. teach a method for determining whether to receive the first sidelink transmission channel (read as PSSCH1) on the target transmission resource or transmit the second sidelink transmission channel (read as PSSCH2) on the target transmission resource according to a parameter (read as a first SCI) of to-be-received data on the first sidelink transmission channel and the parameter (read as a second SCI) of to-be-transmitted data on the second sidelink transmission channel.(read as “determines whether physical sidelink shared channels (Physical Sidelink Shared Channel, PSSCH) are in the same TTI …”(Paragraph [0091]) For example, “The terminal 1 can intercept the SCI01 and the SCI02, determine whether the PSSCH1 and the PSSCH2 are in the same TTI ” (Fig.2 @ 201, Fig.4 @ 402; Paragraph [0134]) Further, “When both the PSSCH1 and the PSSCH2 are in the sixth TTI, then it is determined that a channel collision occurs between the terminal 2 and the terminal 3, and none of the two terminals can send the service data correctly.”(Fig.2 @ 201, Fig.4 @ 402; Paragraph [0134]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for comparing SCI of different devices that use sidelink channel(s) as taught by Li et al. with the devices as taught by Lee et al. for the purpose of enhancing resource configuration and management by devices in a vehicle network.
Regarding claims 4 and 13, and as applied to claims 1 and 12 above, Lee et al. teach “the user device may be required to perform a D2D operation at the F2 frequency while having a specific cell serving as a serving cell (or PCELL) at F1 frequency.”(Fig.11 and 13; Paragraph [0217]) 
However, Lee et al. fail to explicitly teach wherein the parameter of the data to be received and the parameter of the data to be transmitted are priority, and 
determining whether to receive the first sidelink transmission channel on the target transmission resource or transmit the second sidelink transmission channel on the target transmission resource comprises: 
determining to receive, by the terminal device, the first sidelink transmission on the target transmission resource when the priority of the data to-be-received in the first 
determining to transmit, by the terminal device, the second sidelink transmission channel on the target transmission resource when the priority of the data to-be-received in the first sidelink transmission channel  is lower than the priority of the data to-be-transmitted in the second sidelink transmission channel.
Li et al. teach a method wherein the parameter of the data to be received and the parameter of the data to be transmitted are priority (read as “the first terminal can acquire priorities of the second terminal and the third terminal, and compare the priorities of the two terminals;” (Paragraph [0120])), and 
determining whether to receive the first sidelink transmission channel on the target transmission resource or transmit the second sidelink transmission channel on the target transmission resource (Fig.2 @ 201, Fig.4 @ 402; Paragraph [0134]) comprises: 
determining to receive, by the terminal device, the first sidelink transmission on the target transmission resource when the priority of the data to-be-received in the first sidelink transmission channel  is higher than the priority of the data to-be-transmitted in the second sidelink transmission channel (Fig.2 @ 201, Fig.4 @ 402, and Fig.9 @ 901; Paragraph(s) [0120] and [0134]); or Application No. 17314,931
determining to transmit, by the terminal device, the second sidelink transmission channel on the target transmission resource when the priority of the data to-be-received 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for comparing priorities of different devices that use sidelink channel(s) as taught by Li et al. with the devices as taught by Lee et al. for the purpose of enhancing resource configuration and management by devices in a vehicle network.
Regarding claims 5 and 14, and as applied to claims 1 and 10 above, 
Lee et al., as modified by Li et al., teach a method and terminal device (Fig.15 @ 1100) 
wherein the parameter of the data to be received and the parameter of the data to be transmitted are delay (read as low delay (Paragraph [0007])), and 
determining whether to receive the first sidelink transmission channel on the target transmission resource (read as performing D2D operation (e.g.: receiving) based on signaled information (Paragraph [0219])) or transmit the second sidelink transmission channel on the target transmission resource (read as performing D2D operation (e.g.: transmission) based on signaled information (Paragraph [0219])) comprises:
 determining to receive, by the terminal device, the first sidelink transmission channel on the target transmission resource when the delay of the data to-be-received in the first sidelink transmission channel  is less than the delay of the data to-be- transmitted in the second sidelink transmission channel (read as D2D operation (e.g.: D2D reception) (Paragraph(s) [0200] and [0219])); or 
determining to transmit, by the terminal device, the second sidelink transmission channel on the target transmission resource when the delay of the data to-be- received in the first sidelink transmission channel is greater than the delay of the data to- be-transmitted in the second sidelink transmission channel. (read as D2D operation (e.g.: D2D transmission) (Paragraph(s) [0200] and [0219]))
Regarding claims 6 and 15, and as applied to claims 1 and 10 above, Lee et al., as modified by Li et al., teach a method and terminal device (Fig.15 @ 1100) wherein the first sidelink transmission channel or the second sidelink transmission channel is any one of the following channels: 
a physical sidelink control channel (PSCCH) (read as PSCCH (Paragraph [0200])), 
a physical sidelink 25shared channel (PSSCH), 
a physical sidelink broadcast channel (PSBCH) and 
a physical sidelink feedback channel (PSFCH).
Regarding claim 19, Lee et al., as modified by Li et al., teach a microchip comprising: 
integrated circuits forming one or more  processors (Fig.15 @ 1110), which when executed a computer program enable a device (Fig.15 @ 1100) installed with the microchip to perform the method for sidelink data transmission according to claim 1. (Fig.15; Paragraph [0235])
Regarding claim 20, Lee et al., as modified by Li et al., teach a non-transitory computer readable storage medium (Fig.15 @ 1120), configured to store a computer claim 1. (Fig.15; Paragraph [0235])
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication # 2018/0019904 A1), in view of Li et al. (U.S. Patent Application Publication # 2019/0098617 A1), and the 3GPP document (“3GPP TS 36.321 v.15.3.0”, September 2018).
Regarding claims 2 and 11, and as applied to claims 1 and 11 above, Lee et al. teach “the user device may be required to perform a D2D operation at the F2 frequency while having a specific cell serving as a serving cell (or PCELL) at F1 frequency.”(Fig.11 and 13; Paragraph [0217]) 
Li et al. teach “a method for processing channel collisions in direct mode operation and a terminal.”(Paragraph [0002]) 
However, Lee et al. and Li et al. fail to explicitly teach wherein the target transmission resource is a time-domain resource.
The 3GPP document teaches a method wherein the target transmission resource is a time-domain resource.(read as “randomly select the time and frequency resources for SL-SCH and SCI of a sidelink grant from the selected resource pool.”(Section 5.14.1.1, page 62))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for randomly selecting time and frequency resources as taught by the 3GPP document and the function for comparing priorities of different devices that use sidelink channel(s) as taught by Li et .
Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication # 2018/0019904 A1) in view of Li et al.(1) (U.S. Patent Application Publication # 2019/0098617 A1), and Li et al.(2) (U.S. Patent Application Publication # 2021/0112505 A1).
Regarding claims 7 and 16, and as applied to claims 1 and 10 above, Lee et al. teach “the user device may be required to perform a D2D operation at the F2 frequency while having a specific cell serving as a serving cell (or PCELL) at F1 frequency.”(Fig.11 and 13; Paragraph [0217])
Li et al.(1) teach “a method for processing channel collisions in direct mode operation and a terminal.”(Paragraph [0002]) 
However, Lee et al. and Li et al.(1) fail to explicitly teach wherein the first sidelink transmission channel is a first physical sidelink feedback channel (PSFCH) for receiving transmitting second sidelink data; or, 
5the first sidelink transmission channel is a first PSFCH for receiving the first sidelink data, and the second sidelink transmission channel is a channel for transmitting second sidelink data; or, 
the first sidelink transmission channel is a channel for receiving first sidelink data, and the second sidelink transmission channel is a second PSFCH for transmitting second 10sidelink data.
Li et al.(2) teach a method wherein the first sidelink transmission channel is a first physical sidelink feedback channel (PSFCH) for receiving first sidelink data, and the second sidelink transmission channel is a second PSFCH for transmitting second sidelink data (read as PSFCH and PSFCH (Fig.9 and 10)); or, 
5the first sidelink transmission channel is a first PSFCH for receiving first sidelink data, and the second sidelink transmission channel is a channel for transmitting second sidelink data; or, 
the first sidelink transmission channel is a channel for receiving first sidelink data, and the second sidelink transmission channel is a second PSFCH for transmitting second 10sidelink data.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for selecting at least one feedback channel (PSFCH) as taught by Li et al.(2) and the function for comparing priorities of different devices that use sidelink channel(s) as taught by Li et al. 
Regarding claims 9 and 18, and as applied to claims 7 and 16 above, Lee et al. teach “the user device may be required to perform a D2D operation at the F2 frequency while having a specific cell serving as a serving cell (or PCELL) at F1 frequency.”(Fig.11 and 13; Paragraph [0217])
Li et al. (2) teach “UE1 uses the first AGC settling interval (the one before PSFCH) in the first slot 400 to tune its AGC for the reception of the PSFCH.”(Paragraph [0119]) 
However, Lee et al. and Li et al.(2) fail to explicitly teach wherein the parameter of the data to be received and the parameter of the data to be transmitted are priority, and 
determining whether to receive the first sidelink transmission channel on the target transmission resource or transmit the second sidelink transmission channel on the target transmission resource comprises:
determining to 39receive the first sidelink transmission on the target transmission resource when a priority of the to-be-received data is higher than a priority of the to-be-transmitted data, or 
determining to transmit the second sidelink transmission channel on the target transmission resource when the priority of the to-be-received data is lower than a priority of the to-be-transmitted data.
Li et al. (1) teach a method and terminal device (Fig.9) wherein the parameter of the data to be received and the parameter of the data to be transmitted are priority (read as “the first terminal can acquire priorities of the second terminal ” (Paragraph [0120])), and 
determining whether to receive the first sidelink transmission channel on the target transmission resource or transmit the second sidelink transmission channel on the target transmission resource (Fig.2 @ 201, Fig.4 @ 402; Paragraph [0134]) comprises:
determining to receive the first sidelink transmission channel on the target transmission resource when a priority of the to-be-received data is higher than a priority of the to-be-transmitted data (Fig.2 @ 201; Fig.9 @ 901); or 
determining to transmit the second sidelink transmission channel on 20the target transmission resource when the priority of the to-be-received data is lower than the priority of the to-be-transmitted data.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for selecting at least one feedback channel (e.g.: PSFCH) as taught by Li et al.(2) and the function for comparing priorities of different devices that use sidelink channel(s) as taught by Li et al.(1) with the devices as taught by Lee et al. for the purpose of enhancing resource configuration and management by devices in a vehicle network.
Response to Arguments
5.       Applicant’s arguments filed on February 28, 2022 with respect to claims 1 and 10 have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) Li et al. (U.S. Patent Application Publication # 2019/0098617 A1) does address the new amended limitation set forth within independent claim 1 and 10. 
a method for processing channel collisions in direct mode operation and a terminal.”(Paragraph [0002]) Further, Li et al. teach a terminal executing the step that “determines whether physical sidelink shared channels (Physical Sidelink Shared Channel, PSSCH) are in the same TTI …”(Paragraph [0091]) For example, “The terminal 1 can intercept the SCI01 and the SCI02, determine whether the PSSCH1 and the PSSCH2 are in the same TTI according to the resource location indication of the SCI01 and the resource location indication of the SCI02.” (Fig.2 @ 201, Fig.4 @ 402; Paragraph [0134]) Further, “When both the PSSCH1 and the PSSCH2 are in the sixth TTI, then it is determined that a channel collision occurs between the terminal 2 and the terminal 3, and none of the two terminals can send the service data correctly.”(Fig.2 @ 201, Fig.4 @ 402; Paragraph [0134]))
Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 1 and 10 rendering the applicant’s amendments filed on February 28, 2022 moot.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Feng (U.S. Patent Application Publication # 20180199364 A1) teach “The base station may communicate with the two types of terminals through the AI1, and may receive Sidelink resource scheduling requests of the terminals through the AI1 and send corresponding resource grant information to the terminals through the AI1 for the terminals to configure resources for sending AI2 data and transmission parameters thereof according to the resource grant information.”(Paragraph [0048])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 26, 2022